internal_revenue_service department of the treasury number release date index nos washington dc person to contact telephone number refer reply to cc ita plr-144157-03 date date legend year year dear this is in reference to a form_1128 application to adopt change or retain a tax_year submitted on behalf of the taxpayer tin requesting permission to change its accounting_period for federal_income_tax purposes from a week tax_year ending on the saturday nearest to december to a week tax_year ending on the saturday nearest september effective september year the taxpayer has requested that the form_1128 be considered timely filed under the authority contained in sec_301_9100-3 of the procedure and administration regulations the taxpayer is a partnership and its form_1128 requesting a change in accounting_period to a week tax_year ending on the saturday nearest september was due on or before april year the information furnished indicates that the application_for the change in accounting_period was filed late because of an error or misunderstanding however this application_for sec_301_9100-3 relief was filed within days of the return’s due_date revproc_2002_38 2002_1_cb_1037 provides the exclusive procedures for certain partnerships s_corporations electing s_corporation and personal_service_corporations to obtain automatic approval to change their annual accounting periods under sec_442 of the internal_revenue_code a taxpayer complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the internal_revenue_service to change its annual_accounting_period under sec_442 and the income_tax regulations thereunder section dollar_figure of revproc_2002_38 provides that a form_1128 filed pursuant to this revenue_procedure will be considered timely filed for purposes of sec_1_442-1 only if it is filed on or before the time including extensions for filing the return for the short_period required to effect such change plr-144157-03 sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the information submitted and the representations made it is held that the taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly the requirements of the regulations for granting relief have been satisfied in this case and the taxpayer's late filed form_1128 requesting permission to change to a week tax_year ending on the saturday nearest september effective september year is considered timely filed since a change in accounting_period under revproc_2002_38 is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we have forwarded the application to the director ogden service_center any further communication regarding this matter should be directed to the service_center the ruling contained in this letter is based upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process this ruling addresses the granting of sec_301_9100-3 relief only no opinion is expressed regarding the tax treatment of the instant transaction under the provisions of any other sections of the code or regulations that may be applicable thereto or regarding the tax treatment of any conditions existing at the time of or effects resulting from the instant transaction specifically no opinion is expressed as to whether the taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the subject form_1128 plr-144157-03 this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent sincerely robert a berkovsky branch chief office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
